Citation Nr: 1703133	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to payment or reimbursement for medical expenses for services rendered at Saint Joseph's Hospital from September 21, 2008 through September 25, 2008.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and M.L. 




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 administrative decisions issued by the Department of Veterans Affairs (VA) Nebraska-Western Iowa Health Care System of the Veterans Health Administration (VHA).  The claim was remanded in October 2014, and in May 2015, the claim was denied by the Board.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court). In September 2016, the Court vacated the 2015 Board decision and remanded the claim.   

The Veteran appeared at a Videoconference hearing in July 2014.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a remand issued prior to the Board's decision, it was ordered that "any records regarding VA authorization for the Veteran's treatment at CUMC/St. Joseph's Hospital, from August 29, 2008 to September 8, 2008, and for IV infusion therapy until October 14, 2008, to include any records pertaining to the scope of these authorizations" be obtained.  The joint motion concluded that the Board's reliance on a December 2008 Medical Review was not sufficient to comply with its earlier remand order.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to secure any records pertaining to the authorization of private treatment for the Veteran between August and October 2008.  This, specifically, should include authorizations for treatment at CUMC/St. Joseph's Hospital, to include for any IV infusion therapies.  Telephonic and/or electronic mail records (for example), or any other documents pertaining to the authorization, should be obtained.  Should, after an exhaustive search, no records be available, ensure that the record is so reflected.  

2.  If the claim is not granted, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




